 



Exhibit 10.2

 

 



SELECTIVE INSURANCE COMPANY OF AMERICA

 

DEFERRED COMPENSATION PLAN (2005)

 

As Amended and Restated Effective as of January 1, 2010

 

AMENDMENT NO. 2

 

 

THIS AMENDMENT No. 2 is made by Selective Insurance Company of America (the
“Company”) to the Selective Insurance Deferred Compensation Plan (2005), As
Amended and Restated Effective as of January 1, 2010 (the “Plan”). All terms
used but not defined herein shall have the meaning set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Company maintains the Plan to provide supplemental deferred
compensation benefits to a select group of management or highly compensated
employees of the Company and its affiliates that adopt the Plan; and

 

WHEREAS, the Company wishes to amend the Plan, effective as of April 5, 2013, to
extend eligibility to receive certain nonelective Company contributions to
Participants who are active participants in the Retirement Income Plan for
Selective Insurance Company of America; and

 

WHEREAS, the Company or its delegee may amend the Plan in writing at any time
pursuant to Section 20 thereof;

 

NOW, THEREFORE, effective as of April 5, 2013, the Company hereby amends the
Plan by deleting Section 6(c) in its entirety and replacing it with the
following:

 

(c)  Nonelective Contributions for Certain Participants. For each Plan Year
beginning on or after January 1, 2010, a Participating Employer shall make a
nonelective contribution to the Accounts of certain Participants as follows:

 

(i)  A Participant shall be eligible to receive a nonelective contribution
pursuant to this Section 6(c) if: (A) he has completed one year of service for
eligibility purposes, as determined under the RSP; and (B) he has not incurred a
Separation from Service during the Plan Year to which the nonelective
contribution relates for any reason other than his death, Disability, or
retirement on or after attaining his “Early Retirement Age,” as defined in the
Retirement Income Plan for Selective Insurance Company of America.
 Notwithstanding the foregoing, for the period January 1, 2010 through April 4,
2013, a Participant shall not be eligible to receive a nonelective contribution
pursuant to this Section 6(c) if he is eligible to participate in the Retirement
Income Plan for Selective Insurance Company of America.

 


 

 



 

(ii)  A nonelective contribution shall be in an amount equal to four percent
(4%) of the Participant’s Compensation for the Plan Year, reduced by any
non-safe harbor nonelective contribution that is made on behalf of the
Participant to the RSP with respect to such Plan Year.  For purposes of this
Section 6(c), “Compensation” shall mean the amount of the Participant’s base
salary that is actually paid to the Participant during the Plan Year on or after
the later of: (A) the date on which the Participant becomes a Participant in the
Plan and is eligible to receive a non-elective contribution pursuant to this
Section 6(c); and (B) the first day of the payroll period coincident with or
next following the date on which the Participant completes one year of
eligibility service, as described in clause (i)(A) above.  Compensation shall
include amounts that would have been paid to the Participant during the Plan
Year during the period described in the foregoing sentence had the Participant
not made, with respect to such period, any: (1) Savings Contributions to the
Plan; (2) elective contributions, after-tax contributions or Roth contributions
to the RSP; (3) salary reduction contributions under a cafeteria plan maintained
by the Company or an Affiliate pursuant to Code Section 125 (including any
amounts not available to the Participant in cash in lieu of group health
coverage because the Participant is unable to certify that he has other health
coverage); and (4) amounts that are not includible in the gross income of the
Participant by reason of Code Section 132(f)(4).

 

(iii)  A Participant shall be fully vested in any nonelective contributions made
pursuant to this Section 6(c) at all times.

 

(iv)  A nonelective contribution shall be credited to a Participant’s
Discretionary Contribution Account on such date as the Administrator shall
determine, but no later than April 30 of the year following the Plan Year to
which such nonelective contribution relates.

 

(v)  Except as expressly set forth in this Section 6(c), a nonelective
contribution shall be treated for all purposes of the Plan as a Discretionary
Contribution.

 

(vi)  A Participant who receives a nonelective contribution pursuant to this
Section 6(c) with respect to the 2010 Plan Year shall not be entitled to make
any initial election under Section 7 as to the time or form of payment of his
Discretionary Contribution Account balance attributable thereto, and such
portion of his Discretionary Contribution Account balance shall, subject to any
election change made pursuant to Section 8, be distributed to the Participant as
a Separation Distribution in one lump sum.  A Participant who, immediately prior
to April 5, 2013, was an active participant in the Retirement Income Plan for
Selective Insurance Company of America, and who becomes entitled to receive a
nonelective contribution pursuant to this Section 6(c) with respect to any
portion of the 2013 Plan Year, shall not be entitled to make any initial
election under Section 7 as to the time or form of payment of his

 



 

 

 



 

Discretionary Contribution Account balance attributable to his nonelective
contribution for the 2013 Plan Year, and such portion of his Discretionary
Contribution Account balance shall, subject to any election change made pursuant
to Section 8, be distributed to the Participant as a Separation Distribution in
one lump sum.

 

 

IN WITNESS WHEREOF, this Amendment No. 2 is hereby executed on this 25th day of
March, 2013.



  

 





  SELECTIVE INSURANCE COMPANY OF AMERICA             By: /s/ Michael H. Lanza  
    Name:   Michael H. Lanza       Title:   Executive Vice President and General
Counsel

 



 

 